Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 8, 2022,




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00482-CV


                GERVAIS EDMONDS-WIGGINS, Appellant

                                        V.

                JONATHAN WARREN WIGGINS, Appellee

                   On Appeal from the 507th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-35056


                         MEMORANDUM OPINION

      This is an appeal from a decree of divorce signed May 31, 2022. On August
25, 2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.